20-05027-rbk Doc#88 Filed 10/06/20 Entered 10/06/20 17:05:59 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed October 06, 2020.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                   CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                   CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                                         §
  VS.                                    §                   ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP.                            §

                              ORDER DISMISSING MOTION AS MOOT

           On this day came on to be considered Non-Party TCRG East Texas Pipeline, 1, LLC’s

  Motion to Quash Defendant DMA Properties and Frank Daniel Moore’s Subpoena and Objections

  (ECF No. 84), and it appears to the Court that the Motion should be dismissed as moot.
20-05027-rbk Doc#88 Filed 10/06/20 Entered 10/06/20 17:05:59 Main Document Pg 2 of 2




        It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion

  is hereby DISMISSED AS MOOT.

                                           ###




                                             2
